Citation Nr: 1606418	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 27, 2010, for the assignment of a 50 percent rating for headaches.  

2.  Entitlement to an effective date earlier than December 27, 2010, for the assignment of a 20 percent rating for cervical spine degenerative disc disease.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to November 1975.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a May 2014 decision, the Board denied a compensable rating for bilateral hearing loss; an initial rating in excess of 10 percent for right lower extremity radiculopathy; a rating in excess of 40 percent for lumbar spine degenerative disc disease and facet arthropathy; an initial rating in excess of 30 percent for depressive disorder; an effective date earlier than August 9, 2010, for the grant of service connection for depressive disorder; and a total rating based on individual unemployability due to service-connected disability (TDIU).  In addition, the Board granted a 50 percent rating for headaches and a 20 percent rating for cervical spine degenerative disc disease.  

The appellant appealed the portion of the Board's May 2014 decision denying a compensable rating for bilateral hearing loss and TDIU to the United States Court of Appeals for Veterans Claims (Court).  He did not pursue the remaining issues addressed in the Board's decision; therefore, those issues are final.  In a June 2015 memorandum decision, the Court affirmed that portion of the Board's May 2014 decision denying a compensable rating for bilateral hearing loss.  The Court set aside the Board's denial of TDIU and remanded that matter for further proceedings consistent with its decision.  Thus, the issue of TDIU remains in appellate status.  

While the appeal discussed above was pending before the Court, in a May 2014 rating decision, the RO effectuated the Board's May 2014 decision granting a 50 percent rating for headaches and a 20 percent rating for cervical spine degenerative disc disease.  The RO assigned a 50 percent rating for headaches and a 20 percent rating for cervical spine degenerative disc disease, both effective December 27, 2010, which was the date of receipt of the appellant's claim.  The appellant has appealed the effective date assigned by the RO.  Thus, those issues have been included in the issues on appeal as set forth on the cover page of this decision.  

The Board also notes that the record shows that the appellant has continued to pursue additional claims at the RO.  In an April 2015 rating decision, the RO, inter alia, increased the rating for the appellant's service-connected depressive disorder to 50 percent, effective June 20, 2014.  In May 2015, the appellant submitted a notice of disagreement with both the rating and effective date assigned.  It appears that the RO remains in the process of adjudicating this appeal.  See e.g. RO letter of June 7, 2015, contained in VBMS.  (The Board notes that the RO also addressed the issue of entitlement to TDIU in the April 2015 rating decision and June 2015 letter, but again notes that such issue has remained in appellate status following the Court's June 2015 memorandum decision).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence has been also been reviewed by the RO.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's claim for an increased rating for his service-connected headaches and cervical spine degenerative disc disease was received by VA on December 27, 2010.

2.  There is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of either disability in the year prior to the date of receipt of his claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 27, 2010, for the assignment of a 50 percent rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

2.  The criteria for an effective date earlier than December 27, 2010, for the assignment of a 20 percent rating for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2011 letter issued prior to the initial decision on the appellant's claims for an increased rating, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.   38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), including how VA determines an effective date.   

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All available and relevant evidence which the appellant has specifically identified and authorized VA to obtain has been associated with the record on appeal.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  Neither he nor his attorney has identified any additional evidence relevant to the issues adjudicated in this decision, nor is a VA medical examination necessary, given the nature of the issues adjudicated herein.  Neither the appellant nor his attorney has argued otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 


Background

In an October 2001 rating decision, the RO granted service connection for headaches and assigned an initial noncompensable disability rating, effective May 26, 1999, the date of receipt of the appellant's claim.  The RO also granted service connection for a cervical spine disability and assigned an initial 10 percent disability rating, effective May 26, 1999, the date of receipt of the claim.  

The appellant was notified of the RO's determination and his appellate rights in a November 2001 letter, but he did not appeal within the applicable time period.  He has not contended otherwise.  Under these circumstances, the October 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

In February 2003, the appellant submitted a claim for an increased rating for his service-connected headaches.  In a March 2003 rating decision, the RO increased the rating for the appellant's service-connected headaches to 10 percent, effective February 10, 2003, the date of receipt of his claim.  The appellant was notified of the RO's determination and his appellate rights in an April 2003 letter, and he initiated an appeal later that month.  

Thereafter, in a May 2003 rating decision, the RO increased the rating for the appellant's service-connected headaches to 30 percent, effective February 10, 2003, the date of receipt of his claim.  In May 2003, the RO issued a statement of the case (SOC) addressing the issue of entitlement to a rating in excess of 30 percent for headaches.  Later that month, the appellant submitted a written statement indicating that the RO's actions had satisfied his appeal with respect to all issues.  Under these circumstances, the February 2003 and May 2003 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Rudd, 20 Vet. App. at 299.  

On December 27, 2010, the appellant submitted a claim for an increased rating for his service-connected disabilities with TDIU, alleging that he was unable to work due to his service-connected disabilities.  

In support of the claim, the RO reviewed VA clinical records dated from 2003 to 2010, noting periodic complaints of headaches and neck pain but no specific treatment or clinic visits for the service-connected headache or cervical spine disabilities.  

In connection with his claims, the appellant was afforded VA medical examinations in March 2011 at which time he reported having severe headache attacks two to three times per month.  He also indicated that he had pain, spasm, and loss of motion in the cervical spine with regular flare-ups.  

Based on the record, in its May 2014 decision, the Board granted a 50 percent disability rating for headaches and a 20 percent disability rating for the cervical spine disability.  As set forth above, in a May 2014 rating decision, the RO effectuated the Board's decision and assigned 50 percent and 20 percent ratings, respectively, for headaches and the cervical spine disability, both effective December 27, 2010, the date of receipt of the appellant's claim.  

The appellant has appealed the effective date assigned, although neither he nor his attorney has provided any evidence or argument in support of the appeal.  


Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014). 

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues). 

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998). 

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than December 27, 2010, for the assignment of a 50 percent disability rating for headaches and a 20 percent rating for the cervical spine disability is not warranted. 

As set forth above, the appellant's claim for an increased rating was received by VA on December 27, 2010.  This is the current effective date assigned by the RO for the award of the 50 percent rating for the appellant's service-connected headaches and the 20 percent rating for his service-connected cervical spine degenerative disc disease.   

The Board has carefully reviewed the record in order to determine if there was an earlier pending claim for an increased rating, but has identified no such document, nor has the appellant pointed to any communication evidencing an intent to seek an increased disability rating.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  In fact, the appellant has not contended that his claim was received earlier than December 27, 2010.  

Regardless, the Board has considered the entire record, including VA clinical records dated from 2003, but finds that they do not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.157(b) (2015).  None of these VA clinical records contain an indication that the appellant's service-connected headache or cervical spine disability had increased in severity, and neither the appellant nor his attorney has contended otherwise.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2014) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened.").  

Absent any indication in any of the VA clinical records of a worsening in the appellant's disabilities, there is no basis for an earlier effective date prior to December 27, 2010, pursuant to section 3.157(b)(1).  Id. at 134 (noting that "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result").  The Board finds that nothing in these VA clinical records demonstrates a worsening in the appellant's headache or cervical spine disability or otherwise contains any finding upon which to conclude that that the appellant's headache or cervical spine disabilities met the criteria for a higher rating prior to December 27, 2010, and neither the appellant nor his attorney has argued otherwise. 

Having determined that the date of receipt of the appellant's claim for an increased rating for his service-connected headache disability and his cervical spine disability was December 27, 2010, the Board must next look to all the evidence of record to determine if any increase in disability was ascertainable in the year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In that regard, as set forth above, the evidence of record contains no basis upon which to conclude that there was an ascertainable increase in the severity of the appellant's headache disability or his cervical spine disability in the year prior to the date of receipt of his claim.  The appellant has pointed to no such evidence, nor has he alleged that his service-connected headache or cervical spine disability increased in severity in the year prior to the date of receipt of his claim.  Thus, the Board can find no legal basis for the assignment of an earlier effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date earlier than December 27, 2010, for the assignment of a 50 percent rating for headaches is denied.  

Entitlement to an effective date earlier than December 27, 2010, for the assignment of a 20 percent rating for cervical spine degenerative disc disease is denied.  


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the appellant's claim for TDIU. 

At present, service connection is currently in effect for the following disabilities:  depressive disorder, evaluated as 50 percent disabling; headaches, evaluated as 50 percent disabling; lumbar spine degenerative disc disease and facet arthropathy, evaluated as 40 percent disabling; cervical spine degenerative disc disease, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; numbness, laceration, right middle finger, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as zero percent disabling.  The appellant's combined service-connected disability rating is 90 percent.  Thus, he meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of an award of a total rating based on individual unemployability.  Under these circumstances, it must be determined whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.   

In its June 2015 memorandum decision, the Court determined that the Board had failed to consider whether the appellant's entire disability picture rendered him unable to maintain substantially gainful employment.  

In reviewing the available record, the Board notes that, although the appellant has been afforded multiple VA medical examinations in which the examiners concluded that the service-connected disabilities did not prevent the appellant from obtaining and maintaining substantially gainful employment, the record does not contain a contain a clear opinion addressing the combined effects of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

 A written copy of the report should be associated with the claims folder.

2.  Thereafter, the AOJ should review the record and ensure that the foregoing development action, as well as any other development that may be in order, has been conducted and completed in full.  The AOJ should then readjudicate claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


